Citation Nr: 0006841	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-11 755	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA), for unauthorized expenses incurred in 
connection with treatment received at Columbia Henrico 
Doctors Hospital in Richmond, Virginia, in November 1997.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  He died on November [redacted], 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an unfavorable determination by the 
Department of Veterans Affairs (VA) Hunter Holmes McGuire 
Medical Center in Richmond, Virginia.  A notice of 
disagreement was received in April 1998.  A statement of the 
case was issued in April 1998.  A substantive appeal was 
received May 1998.  

The appellant in this case is the veteran's daughter, who has 
identified herself as the administrator of the veteran's 
estate.  


FINDING OF FACT

The veteran, who had no service-connected disabilities, 
incurred unauthorized medical expenses in November 1997 in 
connection with treatment received at Columbia Henrico 
Doctors Hospital in Richmond, Virginia. 


CONCLUSION OF LAW
 
The appellant has not submitted a claim upon which relief may 
be granted. 38 U.S.C.A. §§ 1703, 1728 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 17.52,  17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that on November 13, 1997 the 
veteran was admitted to Columbia Henrico Doctors Hospital in 
Richmond, Virginia with complaints of chest and abdominal 
pain.  The record of that hospitalization reflects that the 
veteran's was diverted from traveling to a VA medical 
facility due to a lack of space.  On November 17, 1997 he was 
transferred to the VA Medical Center in Richmond.  The 
veteran died on November [redacted], 1997.  
 
In essence, the appellant is seeking payment of unauthorized 
medical expenses incurred by the veteran in connection with 
treatment received at Columbia Henrico Doctors Hospital in 
November 1997.  The threshold question to be answered in this 
case is whether the appellant has presented a claim upon 
which relief can be granted.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  If she has not done so, her appeal must, as 
a matter of law, be denied.  As explained below, the Board 
finds that the appellant has not submitted such a claim.

Where VA facilities are not capable of furnishing economical 
hospital care of medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish any of the 
following:

(1)  Hospital care or medical services to 
a veteran for the treatment of-
(A)  a service-connected disability;
(B)  a disability for which a 
veteran was discharged or released 
from the active military, naval, or 
air service; or
(C)  a disability of a veteran who 
has a total disability permanent in 
nature from a service-connected 
disability....  

(3)  Hospital care or medical services 
for the treatment of medical emergencies 
which pose a serious threat to the life 
or health of a veteran receiving medical 
services in a Department facility or 
nursing home care under section 1720 of 
this title until such time following the 
furnishing of care in the non-Department 
facility as the veteran can be safely 
transferred to a Department facility.  

38 U.S.C.A. § 1703 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 17.52 (1999).  


The legal criteria governing reimbursement or payment of the 
cost of unauthorized medical services (as in this case) are 
specifically set forth in 38 U.S.C.A. § 1728 (West 1991) and 
38 C.F.R. § 17.120 (1999). Under the applicable law and 
regulation (and since the veteran is not a participant in a 
vocational rehabilitation program), in order to be entitled 
to payment of unauthorized medical expenses incurred at a 
private hospital, all of the following must be shown:

	(a) The treatment rendered was either:

	(1) for an adjudicated service-connected disability, or

	(2) for a non-service-connected disability associated 
with and held to 	be aggravating an adjudicated service-
connected disability, or

	(3) for any disability of a veteran who has a total 
disability, permanent 	in nature, resulting from a service-
connected disability; and

	(b) That a medical emergency existed of such nature that 
delay would have 	been hazardous to life or health; and

	(c) That no VA or other Federal facilities were feasibly 
available and an 	attempt to use them beforehand or obtain 
prior VA authorization for the 	services required would 
not have been reasonable, sound, wise, or 	practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1999).

Failure to satisfy any one of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  It has not been alleged by 
the appellant, nor does the evidence show, that the veteran 
meets the first criterion of the above-cited legal and 
regulatory authorities concerning the necessity of having a 
service-connected disability.  In fact, evidence of record 
indicates that the RO confirmed that the veteran had no 
service-connected disabilities during his lifetime.  

While the Board is sympathetic to the appellant under the 
circumstances presented in this case, it is noted that the 
law is binding on her and on VA.  The Board is left with no 
alternative but to deny her claim, as a matter of law.  
Sabonis.  Hence, the reasonable doubt doctrine is not for 
application.


ORDER

The claim for payment of unauthorized medical expenses 
incurred in November 1997 in connection with treatment 
received at Columbia Henrico Doctors Hospital in Richmond, 
Virginia, is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

